DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on February 23, 2022 has been entered.
Accordingly Claims 1-3, and 5-7 have been amended. No claims have been withdrawn from consideration. No new claims were added. Therefore, claims 1-9 remains pending in this application. It also includes remarks and arguments.

Drawings
The drawings are objected to because Fig. 1 has numeral labeled but lack a description of the essential structure element, module or device related to the numeral.  Please add the related element, module or device in Figure 1 with each labeled number. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “changing the voltage of the energy network from the starting voltage to a switchover voltage in preparation for switching the switching element between the first and second switching states”, which is indefinite and not clear how is the voltage of the energy network from the starting voltage to a switchover voltage in preparation for switching the switching element between the first and second switching states performed in the system including the only essential elements for example the heating element and/or switching element as in the respective claim. 
Claims 2-6 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the claims are dependent upon base claim 1. 
Claim 7, recites “wherein the system is configured to change the voltage of the energy network from the starting voltage to a switchover voltage in preparation for switching the switching element between the first and second switching states”, which is indefinite and not clear how is the voltage of the energy network from the starting voltage to a switchover voltage in preparation for switching the switching element between the first and second switching states performed in the system comprising only the essential elements for example the heating element and/or switching element in the respective claim.
Claim 8 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the claims are dependent upon base claim 7. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Both independent claims recite “changing the voltage of the energy network from the starting voltage to a switchover voltage in preparation for switching the switching element between the first and second switching states”. Further, the claim recites “a heating element associated with the exhaust system, the heating element connected to the energy network via a switching element” however there is no essential element recited in the claim that “changes the voltage of the energy network from the starting voltage to a switchover voltage in preparation for switching the switching element between the first and second switching states” as claimed. The essential element missing is the control device based on the disclosure reciting “For this purpose, in a configuration, the system may have a control device and at least one electric machine which is or are designed to determine a respectively intended switchover position and set the voltage from the starting position to the switchover position and again from the switchover position to the starting position. In20 this way, the voltage position in the energy network or of the energy network is lowered to the switchover position by the control device and/or the at least one electric machine, starting from the standard position as the starting position, and is increased from the switchover position to the standard position as the starting position. The control device 18 is designed to set a voltage position and thus a value of an electrical voltage in the energy network as required. 5 The heating element 6, the switching element 16 and the energy network 8, at least the electric machine 14 arranged therein, and the control device 18 are designed here as components of the embodiment of the system 20. 
Claims 2-6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claim 1. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Both independent claims recite “wherein the system is configured to change the voltage of the energy network from the starting voltage to a switchover voltage in preparation for switching the switching element between the first and second switching states”. Further, the claim recites “a heating element associated with the exhaust system, the heating element connected to the energy network via a switching element” however there is no essential element in the system of claim 8 that “changes the voltage of the energy network from the starting voltage to a switchover voltage in preparation for switching the switching element between the first and second switching states” as claimed. The essential element missing is the control device based on the disclosure reciting “For this purpose, in a configuration, the system may have a control device and at least one electric machine which is or are designed to determine a respectively intended switchover position and set the voltage from the starting position to the switchover position and again from the switchover position to the starting position. In20 this way, the voltage position in the energy network or of the energy network is lowered to the switchover position by the control device and/or the at least one electric machine, starting from the standard position as the starting position, and is increased from the switchover position to the standard position as the starting position. The control device 18 is designed to set a voltage position and thus a value of an electrical voltage in the energy network as required. 5 The heating element 6, the switching element 16 and the energy network 8, at least the electric machine 14 arranged therein, and the control device 18 are designed here as components of the embodiment of the system 20. 
Claim 8 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claim 7. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        5/24/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836